Appeal Reinstated, Motion Granted, Appeal Dismissed, and Memorandum
Opinion filed April 30, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01005-CV

                      LOWELL VERMILLION, Appellant

                                         V.

                     EPIC LIFT SYSTEMS, LLC, Appellee

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-63586


                          MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed November 12, 2018,
denying a motion to dismiss under chapter 27 of the Texas Civil Practice and
Remedies Code. We abated the appeal on January 29, 2019, for the parties to pursue
settlement. On April 17, 2019, appellant filed an unopposed motion to dismiss the
appeal pursuant to the terms of the parties’ settlement agreement. See Tex. R. App.
P. 42.1. We reinstate the appeal, grant the motion, and dismiss the appeal.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.